At a Court of Vice Admiralty held at Newport in the Colony of Rhode Island on Thursday the Third of March A. D. 1747/8
The following Interrogatories were taken before the Honble Wm Strengthfield Esqr Dep: Judge.
ist Where was you born and where do you now live and how long have you lived there, and where have you lived for seven years last past, Are you a Subject to the Crown of Great Britain or to what Prince or State are you a Subject?
2d When where and by whom was the Sloop and Lading, Goods and Merchandizes concerning which you are now Examined taken and Seized, and into what place and Port were the same carried, whether was there any resistance made or any Guns fired against the Sloop and Persons who Seized and took the same and what and how many and by whom?
3d Whether was you present at the time of the taking or seizing the Sloop and her Lading or any Goods and Merchandizes concerning which you are now Examined or how and when was you first made acquainted therewith, whether was the Sa Sloop and Goods taken by a Man of War, and to whom did such Man of War or Private Man of War belong, had they any Commission to Act as such, And from whom, And by whom and what particular Ship or by whom was or were the said Sloop Goods or Merchandizes Seized or taken to what Kingdom Country or Nation did the sa Sloop so taken and Seized belong, and under the Colours of what Kingdom Country or Nation did the Sail at the time she was so Seized and taken was the sa Sloop wch was taken a Man of War Privateer or Merchantman?
4th Upon what pretence was the sa Sloop and Lading Seized and taken to what Port or Place was she afterwards carried, whether was she Condemned, And upon what Account, and for what reason was she so Condemned and by whom, and by what Authority was she so Condemned?
Who by name was the Master of the Sloop concerning which you are now Examined at the time she was taken and Seized how long have you known the sa Master, who first appointed him to be Master of the sa Sloop, and where did he take Possession thereof And who by name delivered the same to him, where is the said Master’s fixed Place of Habitation with his Wife and Family, And how long has he lived there, what Country man is he by Birth and to what Prince or State a Subject?
6th What number of Mariners belonged to the Sloop at the time She was taken and Seized, what Country man are they, and where did they all come on board, whether had you the Witness or any of the officers or Company of Mariners belonging to the sa Sloop, any part share or Interest in *452the sd Sloop or her Lading or in any of the Goods, concerning woh you are now Examined, and what in particular and the Value thereof, at the time the sd Sloop was so taken or the Sd Goods Seized?
74,1 Whether did you belong to the Sloop concerning which you are now Examined at the time she was taken and Seized, how long had you known her, when and where did you first see her of what Burthen was she how many Guns did she carry, And of what Country Building was she, what was her name, and how long had she been so called, whether do you know of any other name she was called, by, and what were Such names as you know or have heard?
8th To what Ports and Places was the Sd Sloop concerning w011 you are now Examined bound the Voyage wherein She was taken and Seized to and from what Ports and Places did She Sail the sd Voyage before she was taken, where did the Voyage begin, and where was the Voyage to have ended, what Sort of Lading did she carry at the time of her first setting out of the sd Voyage, and what particular sort of Lading and Goods had she on board at the time she was so taken and Seized was the Sd Sloop at the time she was so taken and Seized, proceeding upon a lawfull Trade had she at that time any and what Prohibited Goods on board her?
pth Who were the Owners of the Sloop and Goods concerning which you are now Examined at the time she was taken and Seized, how do you know that they were owners of the sd Sloop and Goods at that time of what Nation are they by birth, and where do they live with their wives and Families to what Prince or State are they subjects?
zoth Was there any Bill of Sale made to the Owners of the sd Sloop in what Month and year and where and before what Witnesses was the same made, and when did you the witness last see it, and what is become thereof?
ii. In what Port or Place was the Lading which was on board the Sloop at the time she was taken and Seized first put a board the Said Sloop in what Month and year was the Lading so put a board what were the several Qualities and Quantities and particulars thereof whether were the same Laden and put a board the sd Sloop in what Port and at what one time or in Several Ports and places and how many by name, and at how many several times and what particulars, and what quantity at each Port, who by name, were the Several Laders or owners thereof, and what Country men are they, where were the sd Goods to be delivered and for whose Account and to whom by name did they then really belong?
12th How many Bills of Lading were Signed for the Goods Seized a board the Sd Sloop, whether were the same colourable and whether were any Bills of Lading, woh were of a different Tenour with those which were a board the sd Sloop at the time she was taken and Seized, and what are the Contents of such other Bills of Lading and what are become thereof?
jjj. What Bills of Lading Invoices Letters or any Instruments in writ*453ing or Papers, have you to prove your own property, or the property of any other Person, and of whom in the Sloop and Goods concerning which you are now Examined produce the same and sett forth the particular times when how and in what manner and upon what Account, and for what Consideration you became possessed thereof?
14. In what particular Port or Place, and in what Degree of Latitude was or were the Sloop and Goods concerning which you are now Examined taken and Seized at what time and upon what Day of the Month, and in what Year was or were the said Sloop and Goods so taken and Seized?
15th Whether was there any Charter party signed for the Voyage wherein the Sloop concerning which you are now Examined was taken and Seized, what is become thereof when, where and between whom was the same made what were the contents thereof?
16th What Papers Bills of Lading Letters or other writings anyways concerning or relating to the Sloop and Goods concerning which you are now Examined were a board the said Sloop at the time of the Seizure of the sa Sloop and Goods, and what are become of them, were any of the said Papers thrown over board, or any other way distroyed made away with or concealed in any and in what manner by any Person, and by whom, and when and by whose orders?
J7. What loss or damage have you sustained by reason of the Seizing and taking of the Sa Sloop, Goods and Merchandizes concerning which you are now Examined to what Value Does such loss or Damage amount, and how, and after what manner do you compute such your loss and damage have you received any and what satisfaction for such the loss and damage, which you have sustained, and when and from whom did you receive the same?
Wm Brown First Lieutenant on board the Private Man of War the King George, on his Oath made Answr as follows, Viz4
To the first Interrogatory he this Deponent Answered that he was born in Newport that he now lives in Providence and hath Lived there since April last and hath lived in Newport for upwards of Twenty years preceeding, and that he is a Subject of Great Britain.
To the 23 Interrogatory. That this Vessel was taken about the Thirteenth Day of January last past, a little to windward of Jack Omel on the Coast of Hispaniola by Cap4 John Mawdsley, Comr of the King George a Private Sloop of War and Francis Fruin Comr of the Sloop of War called the Diana of Bermudas, without making any resistance. This Deponent further saith That they took the said Vessel apprehending her to be Spanish property, and Com3 by a Spaniard. Navigated by about Ten Men, five whereof we apprehended to be Spaniards, and the rest Dutchmen, and at the time of Capture She was bound to Jack Omel being Loaded with Dye Wood and Dry Hides, being Burthen’d about Sixty Tons, and no Guns.
*454Quesn Are the Papers produced in Court all that were found on board Said Sloop at the time of Capture without Fraud, Subduction, Addition or Embezzelment.
AYes
Wm Brown
William Parsons, mate of the Sloop sent in here as Prize likewise made Oath, that the above was a true relation of the aforesaid Capture to the best of his knowledge.
Wm Parsons
Amanuel De Campos, a Spaniard being Sworn in Court, Answered as follows.
Mr Moses Lopez was Sworn Spanish Interpreter
To the first Interrogatory He the Deponent Answered That he was Born in S* Domingo, and he always lived there, and is a Subject to the King of Spain.
To the 2a Intery This Deponent Answered, that the said Sloop was taken near Kuba, but cant tell the Exact time, and that he has been carried into no other Port since he was taken, nor has made no resistance.
To the 3d Interroy That he was on board at the time of Capture, and that he understands he was taken by two Privateers, That he could not tell by whom Commissioned, but that one belonged to Rhode Island And the other at Bermuda, and that the Vessel he was in was a Merchant Vessel
To the 4th Interroy The Deponent Answered that he was taken because the Nations were at War.
To the 5th Interroy The Deponent Ansd That he was Master of sd Sloop himself, and that he was appointed so by Domingo Sanches, Comr of a Spanish Privateer belonging to S* Domingo-, and is an Inhabitant and Native of that Place and a Subject of the King of Spain.
To the 6th Interry This Deponent Answered, That there was Nine Marriners on board at the time of Capture Four whereof were Spaniards, and one Spanish Negro, and four Dutch Men. The five Spaniards were put on board by the aforesd Domingo Sanches The four Dutchmen were on board when the afores4 Vessel was taken by the Spanish Privateer.
To the Interroy That he belonged to the sa Sloop when she was taken, That he first Saw her in the Channel between Coro, and O Kuba, coming from Riodela Hacha She had no Guns, and beleives she was Built at Burmudas, and that he never asked, and does not know her name.
To the 8. Interroy That he was Bound to S* Domingo at the time of Capture, and that he does not know where the Voyage was begun, But when she was first taken by the Spanish Privateer they Hailed her, and said they came from Riodela Hacha, upon which they immediately took her, She was *455Laden with Dye Wood and Hides, and that She was taken by the Spaniards, for being upon an unlawfull Trade, and was now taken by the English The Nations being at War
To the 9th Interr7 That the said Vessel with her Cargo at the time of the first Capture belonged to a Jew, as he was told by the Quarter Master, and a Subject of the States General.
To the 10th and 11th and 12th Interrogys That he has no knowledge of any thing relating to those Questions
To the 13th Interro7 That the Two papers produced in Court, were all that were on board sa Sloop at the time he was taken.
To the 14a1 and 15th Interroys He this Deponent. ansa that he has no knowledge of anything relating to them.
To the i6tb Interro7 That he has no knowledge of any Papers found on board at the time of the first Capture, nor has no knowledge of any being distroyed or concealed in any manner.
To the 17th Inter7 That he has no knowledge of any Value or Damage, the Vessel and Cargo being first made Prize of by the Spaniards, and after-wards Retaken by the English.
Quesn In what Capisity were those four Dutchmen on board sa Sloop, when she was taken by the two English Privateers.
An They were on board as prisoners, to make their Declaration.
Que What is become of the Commanding officer of the Sloop, when she was first taken by the Spanish Privateer.
An He disired the Captn of the Spanish Privateer to land him at Curacao which he accordingly did.
Quesn What is become of the Mariners that were on board this Vessel, at the time of Capture
Aw The four Dutchmen and one Spaniard went on Board a Sloop Bound to Curacao, and the rest of the Spaniards were Landed on the S* Domingo, and the Negro is on board the English Privateer.
Manuel X Campo’s his mark.
Colony of Rhode Island etc. At a Court of Vice Admiralty held at Newport In the Colony afores4 on Thursday the 21st of March A. D. 1747/8.
Present the HonWe Wm Strengthfield Esqr Dep: Judge.
The Court Opened, The Libel etc. was read
No Person appearing to Claim in behalf of said Sloop and Cargo
The Advocate for the Captors moved to the Court that the Vessel and Cargo might be Condemned as good and lawfull Prize
Accordingly the Court was Adjourned untill further notice